EXHIBIT A
 1
 2
 3
 4
 5
 6
 7               IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
 8                           IN AND FOR THE COUNTY OF LINCOLN
 9
     OHIO CASUALTY INSURANCE                            No.
10   CORPORATION, as Subrogee of IRIEN
     JENNINGS DBA TOMFOOLERY PIZZA PUB,                 SUMMONS
11
                          Plaintiff,
12
     V.
13
     APPLE INC.,
14
                          Defendant.
15
16   TO DEFENDANT: Apple Inc.
17         A lawsuit has been started against you in the above-entitled court by the above-
18
     named Plaintiff. Plaintiff's claim is stated in the written Complaint, a copy of which is
19
     served upon you with this summons.
20
            In order to defend against this lawsuit, you must respond to the Complaint by
21
22   stating your defense in writing and serve a copy upon the person signing this Summons

23   within twenty (20) days after service of this Summons, exclusive of the date of service.

24   of a default judgment may be entered against you without notice. A default judgment is
25   one where the Plaintiff is entitled to what it asks for because you have not responded. If

     you serve a Notice of Appearance on the undersigned person, you are entitled to notice
     SUMMONS -1                                                   LAW OFFICES OF MARK DIETZLER
                                                                        ATTORNEYS AT LAW
                                                                  1001 FOURTH AVENUE. SUITE 3300
                                                                      SEATTLE. WA 98154-1101
                                                                  (206)633-1310 FAX (866) 546-5102
     %


 1       before a default judgment may be entered.
 2             If you wish to seek the advice of an attorney, you should do so promptly so that
 3
         your written response, if any, may be served on time.
 4
               This Summons is issued pursuant to the Superior Court Rules of the State of
 5
         Washington.
 6
 7             Dated: April     9___, 2019

 8
                                                  LAW OFFICES OF MARK DIETZLER
 9
10
11                                                Kevin F. Smith. WSBA #45412
                                                  Attorney for Plaintiff OHIO CASUALTY
12                                                INSURANCE CORPORATION, as Subrogee of
                                                  IRIEN JENNINGS DBA TOMFOOLERY PIZZA
13                                                PUB

14
15
16
17
18
19
20
21
22
23
24
25



         SUMMONS-2                                                 LAW OFFICES OF MARK DIETZLER
                                                                          ATTORNEYS AT LAW
                                                                   1001 FOURTH AVENUE, SUITE 3300
                                                                       SEATTLE. WA 98154-1101
                                                                   (206) 633-1310 FAX (666) 546-5102
 I
 2
 3
 4
 5
 6
 7
 8                IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
 9                            FOR AND IN THE COUNTY OF LINCOLN
10
11   OHIO CASUALTY INSURANCE                                 No.
     CORPORATION, as Subrogee of IRIEN
12   JENNINGS DBA TOMFOOLERY PIZZA PUB                       COMPLAINT FOR DAMAGES
13                         Plaintiff,
14   V.

15   APPLE INC.;
16                        Defendant.
17
18
            COMES NOW the Plaintiff, OHIO CASUALTY INSURANCE CORPORATION, as
19
     Subrogee of IRIEN JENNINGS DBA TOMFOOLERY PIZZA PUB, by and through its
20
     undersigned counsel of record and alleges as follows:
21
                                        I. JURISDICTION AND VENUE
22
     1.1    That at all times herein mentioned. Plaintiff, OHIO CASUALTY INSURANCE
23
            CORPORATION, was, and now is a corporation duly organized and existing under the
24
            laws of the State of Washington, authorized to conduct business as a multiple line
25
            insurance business in the State of Washington. At all times herein mentioned IRIEN
26
            JENNINGS DBA TOMFOOLERY PIZZA PUB C'INSURED”) was the insured of
27
            Plaintiff under a policy of insurance issued to it by Plaintiff.
28
     ///

                                                        1
                                           COMPL.-MNT FOR DANL\GES
 I   1.2   That at all times herein mentioned, the INSURED business is located at 101 NW Main
 2         Street, City of Wilbur, County of Lincoln, State of Washington 99185.
 3   1.3   That at all times herein mentioned, Defendant, APPLE, INC. is a California Corporation
 4         located at 1 Apple Park Way, Cupertino, CA 95014-0642 doing business in Lincoln
 5         County, Washington.
 6   1.4   On information and belief, the damages occurred to INSURED, IRIEN JENNINGS
 7         DBA TOMFOOLERY PIZZA PUB, at its business at 101 NW Main Street, City of
 8         Wilbur, County of Lincoln, State of Washington 99185 (PROPERTY).
 9   1.5   That all acts and omissions of the defendant as herein complained of occurred in the City
10         of Wilbur, County of Lincoln, State of Washington.
11   1.6   That the present action and claim is based upon the provisions of Washington law.
12   1.7   That this court has full and proper personal jurisdiction over all of the parties hereto and
13         over the subject matter herein.
14   1.8   Venue is proper in Lincoln County Superior Court pursuant to RCW 4.12.020(3).
15                                            11. PARTIES
16   2.1   Plaintiff, OHIO CASUALTY INSURANCE CORPORATION, at all times herein
17         mentioned, insured IRIEN JENNINGS DBA TOMFOOLERY PIZZA PUB, under a
18         policy of insurance, which covered, among other things, the subject business, under the
19         terms of which Plaintiff insured against, among other risks, certain loss or damage by
20         reason of negligence to said property.
21   2.2   That at all times herein mentioned, the Insured, IRIEN JENNINGS DBA TOMFOOLERY
22         PIZZA PUB place of business is located at 101 NW Main Street, Wilbur, Washington
23         99185.
24   ///

25   ///

26   ///

27 ///
28
                                                         2
                                                    CO.MPI.\IN1' lOH DA.\L\GKS   LAW OFFICES OF MARK DIETZLER
                                                                                        ATTORNEYS AT LAW
                                                                                  1001 FOURTH AVENUE. SUITE 3300
                                                                                        SEATTLE, WA 68154.1101
                                                                                    I208)e33>1310 FAX rees) S4M102
 I   2.3   That at all times herein mentioned, the Defendant, Apple Inc. place of business is located
 2         at One Apple Park WY, Cupertino, CA 95014. Its Registered Agent is CT Corporation
 3         System, 818 West Seventh Street, Suite 930, Los Angeles, CA 90017. Defendant,
 4         APPLE, INC., at all times herein mentioned, is the manufacturer of the 2007 Apple
 5         Mac Book Pro laptop computer, which was involved in the fire loss hereinafter alleged.
 6                111. FACTUAL BACKGROUND TO CLAIM FOR NEGLIGENCE
 7 3.1     The case arises out of a business fire that occurred on August 27,2016, at the
 8         TOMFOOLERY PIZZA PUB located at 101 NW Main Street, Wilbur, Lincoln County,
 9         Washington 99185. The fire started in the lounge area of the restaurant.
10   3.2   On August 27,2016, insured, IRIEN JENNINGS DBA TOMFOOLERY PIZZA PUB
11         had been working on her Mac Book Pro laptop and had an update downloading.
12   3.3   Plaintiff is informed and believes and thereon alleges that the fire loss was the result of
13         a defective lithium battery for Insured’s Mac Book Pro laptop computer.
14   3.4   Plaintiff is informed and believes and thereon alleges that the fire originated with the
15         overheating of the lithium battery in the Mac Book Pro laptop computer, that the
16         Insured, Irien Jennings was using in the lounge area of the Tomfoolery Pizza Pub.
17 3.5     Prior to August 27,2016, APPLE INC. manufactured the subject “PRODUCT”, Mac
18         Book Pro laptop computer, negligently manufactured, maintained, controlled, managed,
19         packaged with a defective lithium battery and/or entrusted an employee(s) to inspect for
20         inconsistencies, tears, missing parts, and final inspections prior to shipping out to their
21         sales avenues. In other words, APPLE INC. was negligent in following industry
22         standards when they installed, repaired, maintained, designed, manufactured, supplied,
23         retailed, packaged with a defective lithium battery assembled and/or modified the
24         PRODUCT.
25   3.6   Defendant, APPLE INC’s actions were negligent and below the standard of care
26         required by the laws of the State of Washington.
27   ///

28
                                                         3
                                                    CaMPUIINI' FOR IMM.\CU5      LAW OFFICES OF MARK DIETZLER
                                                                                        ATTORNEYS AT LAW
                                                                                  1001 FOURTH AVENUE. SUITE 3300
                                                                                       SEATTLE. WA 06154.1101
                                                                                    (2061633-1310 PAX (6661546-5102
 1   3.7   Defendant, APPLE INC’s, actions were negligent in installing defective lithium
 2         batteries in their Products that is packaged with the PRODUCT.
                            IV. FACTUAL BACKGROUND TO CLAIM FOR
 3                                  STRICT PRODUCT LIABILITY
 4   4.1   That APPLE INC were at all times herein mentioned engaged in some aspect in the
 5         business of manufacturing, selling, marketing, repairing, assembling, customizing,
 6         installing, or providing to members of the general public, the PRODUCT or its
 7         component parts herein described as a Mac Book Pro laptop computer. The subject
 8         PRODUCT was manufactured, designed, assembled, repaired, retrofitted, marketed,
 9         packaged with a defective lithium battery and sold by the Defendant to be used in the
10         manner herein described.
11   4.2   The PRODUCT sold by the Defendant reached the foreseeable user and/or consumer
12         without substantial change in the condition in which it was at the time it was sold.
13 4.3     The subject PRODUCT sold by the Defendant was in a defective condition, and
14         unreasonably dangerous when it left the hands of the defendant and did not meet the
15         reasonable expectations of the ordinary consumer and user. Said defective condition
16         included, but is not limited to design and manufacturing defects in said PRODUCT
17         which caused substantial property damage to the IRIEN JENNINGS DBA
18         TOMFOOLERY PIZZA PUB’s Business property.
19 4.4     The subject PRODUCT was defectively designed, assembled, manufactured, tested and
20         certified. Defendant was aware of, or should have been aware of, the defects with a
21         lithium battery and/or deficiencies including, but not limited to, the defects in the
22         subject PRODUCT and/or its specifications. Plaintiff is informed and believes and
23         thereon alleges, that the Defendant failed to adequately warn owners and users of the
24         defects in a timely and reasonable manner.
25 4.5     The Defendant placed the PRODUCT into the channels or streams of commerce in a
26         defective condition and the Defendant is strictly liable to Plaintiff under RCW 7.72.030
27         and applicable statutes and case law for the damages set forth herein.
28                                                     4
                                                  CO.1U1.UNT KOR »A^L1GilS   LAW OFFICES OF MARK DIETZLER
                                                                                    AHORNEYSATLAW
                                                                              1001 FOURTH AVENUE. SUITE 3300
                                                                                   SEAmE.WA 68154.1101
                                                                                (2061633.1310 FAX (866) 543S102
 1   4.6   On or about August 27, 2016 as a direct and proximate result of the aforementioned
 2         design and manufacturing defects in said PRODUCT and its component parts, the
 3         PRODUCT failed and caused fire damage to the PROPERTY.

 4                        V. FACTUAL BACKGROUND TO CLAIM FOR
 5                      BREACH OF IMPLIED AND EXPRESS WARRANTIES
     5.1   Prior to August 27, 2016, and prior to the time the PRODCT was being used by the
 6
           INSURED in the subject incident, the Defendant impliedly warranted to members of
 7
           the general public, including the INSURED, that the PRODUCT was of merchantable
 8
           quality and safe for use for which it was intended by the Defendant.
 9
     5.2   The PRODUCT was not safe for its intended use nor was it of merchantable quality as
10
11         impliedly warranted by the Defendant in that it was defectively designed, manufactured
           and marketed with a defective lithium battery that was thereby dangerously exposing
12
           the user of said PRODUCT and those around said user to serious injury.
13
     5.3   After the INSURED suffered the damages complained of herein as a result of said
14
           defective condition of the PRODUCT, Plaintiff is informed, believes and thereon
15
           alleges that notice was duly given by Plaintiff and other interested parties, presently
16
           unknown, to the Defendant, in the time, manner and form prescribed by law, of the
17
           aforesaid breach of said implied warranty.
18
     5.4   As a proximate result of the breach of said implied warranty INSURED sustained the
19
           damages described herein above.
20
     5.5   INSURED was a foreseeable user of the said PRODUCT and suffered serious damages
21
           while using said PRODUCT in the manner in which operators customarily and
22
           ordinarily used the PRODUCT and in the manner in which the PRODUCT was
23
           advertised, promoted, designed, .manufactured, warranted and intended to be used by
24
           Defendant.
25
     ///
26
     ///
27
28
                                                      5
                                                 CO.MPI.UNT FOR DAALIGKS   LAW OFFICES OF MMK DIETZLER
                                                                                 ATTORNEYS AT lAW
                                                                           1001 FOURTH AVENUE. SUITE 9300
                                                                                SEATTLE, WA 681S4.1101
                                                                             (206)833>1310 FAX 18661540.5102
 1   5.6    Such retail sale for use by the public was accompanied separately, individually and
 2          respectively by the Defendant, express and implied warranties that the PRODUCT was
 3          designed for the uses to which INSURED put the PRODUCT, that the PRODUCT was
 4          merchantable, that the PRODUCT was free from defect in its design and manufacture,
 5          and that the PRODUCT would not harm the INSURED, if used as intended and
 6          expected by Defendant.
 7   5.7    However, the Defendant breached its respective warranties implied and expressed in
 8          the design, manufacture, and sale of the aforementioned PRODUCT in that the
 9          PRODUCT was not fit for the specific or ordinary purposes for which said PRODUCT
10          was designed and manufactured to be used. The manner in which the PRODUCT was
11          designed, manufactured, and sold was insufficient to withstand the normal and
12          specified use for which it was intended to be used by INSURED. A material component
13          of said breaches occurred when Defendant willfully failed in the design, manufacture,
14          and sale of said PRODUCT to affix proper safety devices that if correctly designed,
15          manufactured and installed would have prevented the damages to the INSURED and/or
16          Plaintiff.
17 5.8      INSURED discovered such breach of express and implied warranties on or about
18          August 27, 2016, when the aforementioned PRODUCT failed and caused damages to
19          the INSURED as described herein.
20 5.9      The aforementioned conduct of the Defendant directly and proximately caused the
21          resulting damages sustained by Plaintiff.
22   5.10   As a further direct and proximate result of the aforementioned, but not limited to, defects
23          in the subject PRODUCT, design and manufacturing defects in said PRODUCT which
24          caused damage to the property of the INSURED, for which Plaintiff paid for the damage to
25          said property. Plaintiff, under the terms of its policy, thereby became subrogated to all of
26          the rights of INSURED in the sum paid and Plaintiff thereby became entitled to enforce all
27          of the remedies of INSURED against the Defendant with respect to same sum.
28                                                      6
                                                   caMi'uiNTroR DAM.\c:is      LAW OFFICES OF MARK OiETZLER
                                                                                     ATTORNEYS AT lAW
                                                                               1001 FOURTH AVENUE. SUITE 3300
                                                                                     SEATTLE, WA 68154.1101
                                                                                 1206)633.1310 FAX 1666) S46S102
 1                                   VI. PLAlNTIFF^S DAMAGES
 2   6.1    As a direct and proximate result of said Defendant, APPLE INC. negligence,
 3          INSURED’S Business Property sustained significant damage all of which will be
 4          proven at the time of Trial.
 5   6.2    As a proximate result of said negligence by the Defendant and of the resulting damages
 6          sustained by the INSURED, Plaintiff, under the terms of its policy, thereby became
 7          subrogated to all of the rights of INSURED in the sum paid and Plaintiff thereby became
 8          entitled to enforce all of the remedies of the INSURED against the Defendants with
 9          respect to same sum.
10                                    VII. DEMAND FOR RELIEF
11   7.1    WHEREFORE, Plaintiff prays for judgment against the Defendants for:
12          a.     For damages in such amounts as shall be proven at the time of trial;
13          b.     For costs and disbursements, including statutory and reasonable attorney fees;
14          c.     For post-judgment interest on the entire judgment until paid in full; and,
15          d.     For such other relief as the court deems just and proper.
16
17   DATED this 19‘*’ day of April, 2019.
                                            LAW OFFICES OF MARK DIETZLER
18
19
20
                                            Kevin F. Smith, WSBA#4S412
21                                          Attorney for Plaintiff, OHIO CASUALTY INSURANCE
                                            CORPORATION, as Subrogee of IRIEN JENNINGS
22                                          DBA TOMFOOLERY PIZZA PUB
23

24

25

26
27

28
                                                       7
                                                   COMPUlINT FOR DAM.\GRS      LAW OFFICES OP MARK DIETZLER
                                                                                      ATTORNEYS AT LAW
                                                                                1001 FOURTH AVENUE, SUITE 3300
                                                                                     SEATTLE. WA SS154.1101
                                                                                  (206) 833*1310 FAX 1866) S464102
 1



 .3

 4

 5

 6
                           IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
 7
                                    IN AND FOR THE COUNTY OF LINCOLN
 8
      OHIO CASUALTY INSURANCE
 9    CORPORATION, as Subrogee of IRIEN
      JENNINGS DBA TOMFOOLERY PIZZA                     NO. 19-2-00024-5
10    PUB,
                                                        NOTICE OF APPEARANCE OF COUNSEL
11
                                           Plaintiff,
12
                 VS.
13
      APPLE INC.,
14
15                                         Defendant.

16    TO:                    THE CLERK OF THE COURT

17    AND TO: ALL PARTIES AND THEIR COUNSEL OF RECORD
18               YOU AND EACH OF YOU WILL PLEASE TAKE NOTICE that the appearance of
19
      defendant Apple Inc., without waiving objections to service of process, jurisdiction or venue, is
20    hereby entered in the above-entitled action through the undersigned attorneys. You are hereby
21    directed to serve all further papers and pleadings, except process, upon said attorneys, at the
22    address below stated.
23

24

25

                                                                          Betts
                                                                          Patterson
                                                                          Mines
      NOTICE OF APPEARANCE OF                            1                One Convention Place
      COUNSEL                                                             Suite 1400
                                                                          701 Pike Street
                                                                          Seattle, Washington 98101-3927
                                                                          (2061 292-9988
      1419158.docx/052119 1039/8601-0002
 1
                 DATED this 21st day of May, 2019.
 2
                                                     BETTS, PATTERSON & MINES, P.S.
 3

 4

 5                                                   By C._
                                                       Christopher W.tomp ms, WSBA #11686
 6                                                     Natasha A. Khachatourians, WSBA #42685
                                                     One Convention Place
 7                                                   701 Pike Street, Suite 1400
                                                     Seattle, WA 98101
 8
                                                     Phone: (206) 292-9988
 9                                                   Fax: (206) 343-7053
                                                     Email: ctompkins@bpmlaw.com
10                                                   Email: nkhachatouriansAbpmlaw.com
                                                     Attorneys for Defendant Apple Inc.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                       Betts
                                                                       Patterson
                                                                       Mines
     NOTICE OF APPEARANCE OF                                           One Convention Place
                                                       -2              Suite 1400
     COUNSEL
                                                                       701 Pike Street
                                                                       Seattle, Washington 98101-3927
                                                                       (206) 292-9988
     1419158.doex/052119 1039/8601-0002
 1                                          CERTIFICATE OF SERVICE

 2              I, Karen L. Pritchard, declare as follows:
 3              1)          I am a citizen of the United States and a resident of the State of Washington. I
 4   am over the age of 18 years and not a party to the within entitled cause. I am employed by the
 5   law firm of Betts, Patterson & Mines, P.S., whose address is One Convention Place,
 6   Suite 1400, 701 Pike Street, Seattle, Washington 98101-3927.
 7              2)          By the end of the business day on May 21, 2019, I caused to be served upon
 8   counsel of record at the addresses and in the manner described below, the following
 9   document(s):
10
                •           NOTICE OF APPEARANCE OF COUNSEL; and
11
                •           Certificate of Service.
12
     Counsel for Plaintiff Ohio Casualty Insurance Corporation                         ❑ U.S. Mail
13   Kevin F. Smith                                                                       Hand Delivery
     Law Offices of Mark Dietzler                                                      ❑ Facsimile
14   1001 4th Ave Ste 3300                                                             ❑ Overnight
15   Seattle, WA 98154-1101                                                            IR1 E-mail
     kevinf.smith@libertymutual.com
16
17              I declare under penalty of perjury under the laws of the State of Washington that the
18   foregoing is true and correct.
19              DATED this 21st day of May, 2019.
20
21

22
23
24
25

                                                                                Betts
                                                                                Patterson
     NOTICE OF APPEARANCE OF                                                    Mines
                                                               3                One Convention Place
     COUNSEL                                                                    Suite 1400
                                                                                701 Pike Street
                                                                                Seattle, Washington 98101-3927
                                                                                (206) 292-9988
     1419158.docx/052119 1125/8601-0002
